PER CURIAM:
Chetanand Kumar Sewraz appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewraz v. Guice, No. 3:08-cv-00035-RLW, 2008 WL 3926443 (E.D.Va. Aug. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.